Lehman, J.
The defendant contemplated ordering a large number of advertising lithographs for use in its busi*542ness. The plaintiff, for the purpose of obtaining a contract for printing these lithographs, voluntarily submitted a sketch "showing its conception of these lithographs.- The defendant desired more elaborate drawings, but the plaintiff objected that such drawings would be expensive and it did no't desire to incur such expense upon the mere possibility of obtaining the contract for the printing. The defendant -then promised that, if -the drawings were made, the plaintiff would receive the contract for printing 10,00'0 copies, providing that it would meet certain conditions as to price. The plaintiff’s salesman testified that this condition was -that it would meet the “ market price ” on making the posters. The defendant, on the other hand, contends that it would give the plaintiff the contract only if it would meet the lowest “ competitive ” bid. Upon this appeal all conflicts of testimony are to be resolved in -plaintiff’s favor, and we must accept its version of the contract as true.
Thereafter the defendant obtained bids from the plaintiff and several competitors. The plaintiff bid $.6,500; the successful competitor bid $4,300, and there were several other bids between them. The plaintiff thereupon reduced its bid, but not to the figure given by the lowest competitor. The testimony of the actual final bid of the plaintiff is not clear but, -apparently, its bid was reduced to $5,500' as representing a fair average between its bid and that of the lowest competitor. The lowest competitor thereupon received the contract, and the plaintiff -brought suit for the value of the drawing prepared by it in consideration of the defendant’s promise to give it the contract if it met the market price. The issue litigated in the action was the breach of this contract, and the plaintiff was bound to show affirmatively that it had met the market price. “ The market price is * * * a price fixed by buyer and seller in an open market, in'the usual and ordinary course of lawful trade and competition.” Lovejoy v. Michels, 88 Mich. 15, 23. Where the subject ' of the price is an article commonly dealt in, this price will be fixed in a more or'less definite sum by the consensus of all the buyers and sellers dealing in the article. The term “ market ” assumes the existence of trade, and the price is *543fixed in trade by the highest bidder and the lowest offerer. Proof of the price obtained at an actual bona fide auction sale, even where there was but one bidder, if the sale was fairly conducted and not forced, is competent upon the question of market value. Parmenter v. Fitzpatrick, 135 N. Y. 190.
In this case it is conceded that tihe work was of a special character for which no definite price had been fixed by a consensus of buyers and sellers in the market. The only way that the pride could be fixed was 'by obtaining offers from various lithographers. Under such circumstances, the evidence that the successful bid was $4,300 is prima facie proof that this was the market price of the article; and the plaintiff could not make another market price by submitting a high bid and then averaging it with the lowest bid. The parties seem to have contemplated that the defendant should pay only the price fixed by competition; and the plaintiff failed to show that it met this price and, therefore, failed to show that it was entitled to any recovery.
The plaintiff, however, urges that the contrary can be sustained upon another theory, viz., that it testified that the defendant demanded that plaintiff should, in any event, receive payment for its services in stock and thereby broke its contract so fundamentally that plaintiff could regard this as a repudiation of the contract. I do not quarrel with the theory; but a careful examination of the record shows that this was not the theory advanced and fairly litigated at the trial, but that the testimony was introduced merely as going to show defendant’s bad faith and the defendant presented a fairly satisfactory explanation.
I also consider that the award of damages is not based .on sufficient evidence. The plaintiff produced the design and its witnesses testify that the design furnished was worth three hundred and fifty dollars. After experts had stated that it was worth only seventy dollars or eighty dollars, the plaintiff testified 'that the design in court was only the finished product and the preliminary designs and work amounted to two-thirds of the whole. It is not at all clear that this preliminary work was not the work done in the *544preparation of the first sketch voluntarily submitted and for which plaintiff cannot seek reimbursement because it was done without promise or expectation of payment.
Judgment .should be reversed and a new trial granted, with costs to appellant to abide the event.
Hendrick and Delany, JJ., concur.
Judgment reversed.